Case 1:19-cr-00869-ER Document 108-1 Filed 09/10/21 Page 1 of 2




               Exhibit A
SEC Form 4                          Case 1:19-cr-00869-ER Document 108-1 Filed 09/10/21 Page 2 of 2
              FORM 4                               UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                                                                Washington, D.C. 20549
                                                                                                                                                                                              OMB APPROVAL

     Check this box if no longer subject to               STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                 OMB Number:                    3235-0287
     Section 16. Form 4 or Form 5                                                                                                                                                      Estimated average burden
     obligations may continue. See                                                                                                                                                     hours per response:                  0.5
     Instruction 1(b).                                                Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                             or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                    2. Issuer Name and Ticker or Trading Symbol                                   5. Relationship of Reporting Person(s) to Issuer

 COLE NEIL                                                                  CANDIES INC [ CAND ]                                                          (Check all applicable)
                                                                                                                                                                 X      Director                 X      10% Owner
                                                                                                                                                                        Officer (give title             Other (specify
                                                                                                                                                                 X      below)                          below)
 (Last)                  (First)                  (Middle)                  3. Date of Earliest Transaction (Month/Day/Year)
 C/C CANDIE'S INC                                                           03/29/2005                                                                                             President and CEO
 215 W 40TH STREET
                                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                      6. Individual or Joint/Group Filing (Check Applicable
(Street)                                                                                                                                                  Line)

 NEW YORK                NY                       10018                                                                                                          X      Form filed by One Reporting Person
                                                                                                                                                                        Form filed by More than One Reporting
                                                                                                                                                                        Person
 (City)                  (State)                  (Zip)

                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                2. Transaction         2A. Deemed          3.             4. Securities Acquired (A) or                 5. Amount of           6. Ownership        7. Nature of
                                                               Date                   Execution Date,     Transaction    Disposed Of (D) (Instr. 3, 4 and 5)           Securities             Form: Direct        Indirect
                                                               (Month/Day/Year)       if any              Code (Instr.                                                 Beneficially           (D) or Indirect     Beneficial
                                                                                      (Month/Day/Year)    8)                                                           Owned Following        (I) (Instr. 4)      Ownership
                                                                                                                                                                       Reported                                   (Instr. 4)
                                                                                                                                            (A) or                     Transaction(s)
                                                                                                          Code    V      Amount                        Price
                                                                                                                                            (D)                        (Instr. 3 and 4)

                                                  Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                             (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.             3. Transaction        3A. Deemed          4.             5. Number of     6. Date Exercisable and      7. Title and Amount              8. Price of    9. Number of     10.                11. Nature
Derivative    Conversion     Date                  Execution Date,     Transaction    Derivative       Expiration Date              of Securities                    Derivative     derivative       Ownership          of Indirect
Security      or Exercise    (Month/Day/Year)      if any              Code (Instr.   Securities       (Month/Day/Year)             Underlying                       Security       Securities       Form:              Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)    8)             Acquired (A)                                  Derivative Security              (Instr. 5)     Beneficially     Direct (D)         Ownership
              Derivative                                                              or Disposed                                   (Instr. 3 and 4)                                Owned            or Indirect        (Instr. 4)
              Security                                                                of (D) (Instr.                                                                                Following        (I) (Instr. 4)
                                                                                      3, 4 and 5)                                                                                   Reported
                                                                                                                                                                                    Transaction(s)
                                                                                                                                                     Amount                         (Instr. 4)
                                                                                                                                                     or
                                                                                                       Date           Expiration                     Number
                                                                       Code    V      (A)        (D)   Exercisable    Date          Title            of Shares

Employee
Stock                                                                                                                               Common
Option           $4.62             03/29/2005                           A             800,000          03/29/2005     03/29/2015     Stock           800,000             $0            800,000            D
(right to
buy)
Explanation of Responses:
                                                                                                                                 /s/ Deborah Sorell Stehr,
                                                                                                                                                                                    03/31/2005
                                                                                                                                 Attorney-in-fact
                                                                                                                         ** Signature of Reporting Person Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
